NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS RAY ARLEDGE,                            No.    17-35113

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00590-EJL

 v.
                                                MEMORANDUM*
ADA COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Former Idaho state prisoner Douglas Ray Arledge appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims arising out of state court criminal proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Whitaker v. Garcetti,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
486 F.3d 572, 579 (9th Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S.

477 (1994)); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Arledge’s action as Heck-barred

because success on his claims would necessarily imply the invalidity of

his sentence, and Arledge failed to show that his sentence has been invalidated.

See Heck, 512 U.S. at 486-87 (explaining that if “a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence . .

. the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated”).

      AFFIRMED.




                                          2                                    17-35113